Reasons for Allowance
1.	Claims 1, 3-4, and 6 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a touch display. The closet prior art, Kang (US 20170090651 A1, Figs. 1-7) discloses a touch display device, comprising: 
a substrate (substrate 123) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface (top surface); 
a pixel region (pixel region including pixels PIX) provided on the first surface (top surface) of the substrate (substrate 123) and having a plurality of pixels arranged in a plane (e.g., R, G, and B pixels arranged in a plane); 
a sealing layer (sealing layer includes layer 150 and layer 140) covering a surface of the pixel region (pixel region including pixels PIX); 
a first detection electrode (electrode 142) provided in the sealing layer (sealing layer includes layer 150 and layer 140) and extending in a first direction on the pixel region (Fig. 1; X direction); 
a second detection electrode (electrode 143) provided in the sealing layer (sealing layer includes layer 150 and layer 140) and extending in a second direction (Fig. 1; Y direction) intersecting the first direction (Fig. 1; X direction); and 
a first wiring (connection wire 148) connected to the first detection electrode (electrode 142) and a second wiring (connection wire 147) connected to the second detection electrode (electrode 143), 
wherein 

the first detection electrode (electrode 142) is arranged between the organic resin film (organic resin film 155) and the first inorganic insulating film (inorganic insulating film 140d), 
the second detection electrode (electrode 143) is arranged on a surface (bottom surface) of the second inorganic insulating film (inorganic insulating film 156), 
the first detection electrode (electrode 142) forms a stepped portion (Fig. 2; stepped portion) on the first inorganic insulating film (inorganic insulating film 140d), and the organic resin film (organic resin film 155) buries the stepped portion and has a flat surface (Fig. 2), 
the first wiring (connection wire 148) and the second wiring (connection wire 147) are extended in a peripheral region outside of the pixel region (Fig. 1), 
the pixel region (pixel region including pixels PIX) and the peripheral region (peripheral region including connect pad region) include at least one inorganic insulating layer (inorganic insulating layer 128) on the substrate (substrate 123), and at least one organic insulating layer (organic insulating layer 124) on the at least one inorganic insulating layer (inorganic insulating layer 128), 
an opening (opening 154a) in which the at least one organic insulating layer (organic insulating layer 124) is removed is provided between the pixel region (pixel 
an end of the organic resin film (organic resin film 155) overlaps with the opening (opening 154a), and 
an end portion of the first inorganic insulating film (inorganic insulating film 140d) and the second inorganic insulating film (inorganic insulating film 156) are arranged outside the opening (opening 154a).
However, the closet prior arts of record, Kang (US 20170090651 A1), Sato (US 20150060817A1), and Kim (US 20160064685 A1) fail to teach the second detection electrode provided on a surface of the sealing layer, which is opposite to a substrate side surface of the sealing layer,  or the second detection electrode is arranged on a surface of the second inorganic insulating film opposite to the organic resin film, and the second wiring is arranged in an upper side of the second inorganic insulating film in the peripheral region. 
In addition, Lee (US 20150022740A1) discloses a touch panel (e.g., Fig. 6), comprising a sealing layer (sealing layer including layers 20, 38 and 30), a first detection electrode 26 provided in the sealing layer and extending in a first direction; and a second detection electrode 24 provided on a surface of the sealing layer, which is opposite to a substrate side surface of the sealing layer, wherein the sealing layer includes at least a first inorganic insulating film 30, an organic resin film 38, and a second inorganic insulating film 20, which are laminated in this order from the substrate side, the first detection electrode 26 is arranged between the organic resin film 38 and the first inorganic insulating film 30, the second detection electrode 24 is arranged on a surface of the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.